Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is the combination of the Farley et al. (GB2530355A), Song et al. (US 2010/0198101), Yoo et al. (US 2016/0296135), and Chang et al. (US 2014/0018681). While in combination these references disclose a system for mixed modality imaging including impedance analysis, with a busbar, a controller, sensing components they fail to teach the specifically claimed set of steps iteratively performed by the system. This distinguishes the claimed invention over the prior art and provides a more accurate imaging and analysis system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791